Citation Nr: 0107716	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a dysthymic 
disorder with anxiety, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose A. Juarbe


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  In a July 1992 decision, the RO 
granted a claim by the veteran seeking entitlement to service 
connection for an anxiety disorder with depression, assigning 
a noncompensable disability rating effective October 3, 1990.  
In an August 1994 decision, the RO granted an increased 
disability rating, to 10 percent, for the veteran's 
psychiatric disability, effective October 15, 1992.  In an 
August 2000 hearing officer's decision, the veteran was 
granted entitlement to a 30 percent disability rating for his 
psychiatric disability, effective March 23, 1998.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

A recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  The Board must therefore remand the 
appellant's claim because it has not been developed at the 
RO-level under the VCAA provisions.  Id.; see also VAOPGCPREC 
3-2001, dated January 21, 2001 (addresses readjudication of 
finally denied claims under the VCAA).

The Board also finds that there is likely additional, 
pertinent evidence available, but not yet of record.  The 
claims file indicates that the veteran was granted 
entitlement to Social Security Administration disability 
benefits in 1997.  An attempt must be made by VA to obtain 
any medical records that may be in that agency's possession.  
In addition, the claims file contains a June 1999 personal 
hearing transcript which indicates that the veteran was 
treated by a private psychiatrist, Dr. Jose A. Juarbe, on a 
monthly basis for over 5 years, beginning on or about 1994.  
The claims file contains no records from that medical care 
provider.  Finally, the claims file reflects that the veteran 
was deemed entitled to long-term disability benefits by 
MetLife.  Again, the medical evidence relied upon for that 
benefits determination is not of record.  Overall, the Board 
concludes that the RO must attempt to obtain the above-
referenced evidence prior to appellate review or otherwise 
fulfill its duty to assist.  The Board cannot adjudicate this 
claim based on an incomplete record.  See Culver v. 
Derwinski, 3 Vet. App. 292  (1992) (VA has a duty to obtain 
all pertinent medical records which have been called to its 
attention by the appellant and by the evidence of record.).

The Board also finds that the RO's supplemental statements of 
the case are inadequate.  The regulations pertaining to 
mental disorders were amended, effective in October 1996.  
See 38 C.F.R. § 4.132  (1996) (amended by 38 C.F.R. § 4.130  
(2000)).  The United States Court of Appeals for Veterans 
Claims has held that, where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).  
However, if rated pursuant to the amended regulations, the 
effective date of the rating cannot be prior to the date 
those regulations became law.  38 U.S.C.A. § 5110(g)  (West 
1991); VAOPGCPREC 3-00  (April 10, 2000).  In this case, the 
RO's supplemental statements of the case show analysis of 
only the amended regulations.  Since the old regulations are 
still applicable in this appeal, the RO's decisions must 
address the potential for rating his psychiatric disability 
under those regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran's treatment for his psychiatric 
disability, to include those relied upon 
by the Social Security Administration in 
its disability benefits determination, 
those relied upon by MetLife in its long-
term disability benefits determination, 
and those associated with the veteran's 
treatment by Dr. Jose A. Juarbe.  The 
veteran should be contacted to provide 
additional addresses, dates of treatment, 
or other information, as well as 
authorized release forms, as needed.  
Copies of all correspondences made and 
records obtained should be associated 
with the claims folder.

2.  Thereafter, the RO should review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  The RO 
should schedule the veteran for VA 
examination, if necessary to make a 
decision on the claim.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal on the merits and based 
on all of the evidence in the claims folder.  
If any benefit sought on appeal remains 
denied, the veteran and representative should 
be provided with a supplemental statement of 
the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  Any updated SSOC 
must contain analysis of and citation to 
both the old and amended regulations 
governing VA's rating of psychiatric 
disabilities.  See 38 C.F.R. § 4.132  
(1996) (amended by 38 C.F.R. § 4.130  
(2000)).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination, if 
scheduled, may result in the denial of the claim.  38 C.F.R. 
§ 3.655  (2000).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


